DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 5/16/2022 is as follows: Claim 9 is cancelled, and all previously given rejections for this claim are considered moot. Claims 1-8 and 10-14 are currently amended, are currently pending in the application, and have been considered below.

Response to Amendment
Interpretation Under 35 USC 112(f)
Claims 1-6 and 10 no longer recite subject matter in the ‘means plus function’ format, such that the elements recited in each of these claims no longer invoke 35 USC112(f) interpretation. 
Rejection Under 35 USC 112(a)
Claim 5 has been amended to remove the unsupported limitation directed to determining whether or not the detected contact is contact associated with cleaning work such that the corresponding 35 USC 112(a) rejections for claims 5-6 are withdrawn.
Rejection Under 35 USC 101
Claim 1 has been amended to include subject matter from now-cancelled claim 9, which was previously determined to be eligible (see para. 17 of the Non-Final Rejection mailed 2/16/2022 for detailed reasoning). Accordingly, the 35 USC 101 rejections for claim 1 and its dependents are withdrawn. 
Though claims 13 and 14 have been amended to recite some of the functions of now-cancelled claim 9, they lack the particular combination of additional elements (i.e. use of a distance sensor to detect contact with the continuous handrail in a way that supplements the technical limitations of contact detection from just a camera or imager) that provided integration into a practical application for claim 1. Accordingly, the eligibility rejections for these claims are upheld, as explained in more detail below. 
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the monitored equipment being a continuous handrail having non-overlapping zones), and thus the corresponding 35 USC 103 rejections for claims 1-14 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 103
On page 10 of the Remarks filed 5/16/2022 Applicant argues that the combination of Bilet and Marsden fails to teach or suggest monitoring specifically a continuous handrail having zones that do not overlap each other. Applicant’s arguments are fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the distance that is detected” in line 5. There is insufficient antecedent basis for this limitation in the claim, because despite introducing a distance sensor in parent claim 1, there is no recitation of a specific “distance that is detected” as referenced by claim 10. For purposes of examination, Examiner interprets “the distance that is detected” as “a distance that is detected” newly introduced by the claim. Claims 11-12 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 10. 
Claims 13 and 14 each recite “taking images at different times of equipment having zones…” followed by “detecting contact by the living body with each of the zones of the continuous handrail….” First, there is insufficient antecedent basis for “the living body” in each limitation because there is no previously introduced living body being specifically referenced. For purposes of examination, Examiner interprets the first introduction of “the living body” as “a living body” in each claim. Additionally, there is insufficient antecedent basis for “the continuous handrail” in the second limitation, because the previous limitation recites “equipment” rather than any continuous handrail. For purposes of examination, Examiner interprets the “equipment” of the first limitation as “a continuous handrail” in accordance with similar amendments for claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claim 13 is directed to a method (i.e. a process) and claim 14 is directed to a non-transitory computer-readable recording medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 13 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people such as following instructions. Specifically, the claim recites the steps of: 
taking images at different times of equipment having zones that do not overlap each other, and outputting the images that are taken;
detecting contact by the living body with each of the zones of the continuous handrail that do not overlap each other; 
detecting a contact count of a number of times the living body contacts each of the zones of the continuous handrail in accordance with the images; 
deciding evaluation information about a contact infection risk in each of the zones in accordance with (a) the contact count of the number of times the living body contacts each of the zones of the continuous handrail in accordance with the images and (b) a number of times the contact by the living body with each of the zones of the continuous handrail is detected; and 
outputting the evaluation information. 
Each of these steps, when considered as a whole, describe a monitoring action that a person could perform to track infection risk in an environment. For example, a person could take pictures of an area to observe different non-overlapping zones of a handrail and keep a count of how many times a person or other living body contacts each zone. The person could then decide a risk of infection posed by each zone in accordance with the number of contacts (e.g. deciding that high-contact areas pose a greater infection risk due to more germs or microbes likely being deposited in the zone) and output this evaluation information either in the form of a report or via communication with a supervisor, cleaning staff, etc. Accordingly, this claim recites an abstract idea in the form of a certain method of organizing human activity. 
Independent claim 14 recites substantially similar subject matter, but for the recitation of generic computing components like a non-transitory computer-readable recording medium storing a program causing a computer to execute the risk evaluation method. Because this claim recites substantially similar functions or steps as claim 13, it is also considered to recite an abstract idea in the form of a certain method of organizing human activity under a similar analysis as for claim 13. However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 13 and 14 do not include additional elements that integrate the abstract idea into a practical application. Claim 13 does not include any additional elements beyond the abstract idea itself. The additional elements of claim 14 include a non-transitory computer-readable recording medium storing a program causing a computer to execute the taking and outputting of images, detecting, deciding, and outputting steps. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic monitoring environment). 
Further, the additional hardware elements in claim 14 merely amount to instructions to implement an abstract idea on a computer (e.g. using a stored program executed by a generic computer to perform functions such as detecting, deciding, and outputting that may be performed by a person following instructions) and add insignificant extra-solution activity (e.g. specifically using a stored program executed by a computer to take and output images is a necessary means of data gathering that merely provides input for the later analysis steps). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium storing a program causing a computer to perform the contact count detecting, deciding, outputting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0047]-0048] of Applicant’s specification, noting “The evaluation device 100 is a computer or an electronic circuit equipped with a processor and a memory for example…. [and] is provided with a control unit 102 and a storage unit 104. The control unit 102 is achieved by having the processor that executes a software program stored in the memory. The control unit 102 may be configured as a dedicated electronic circuit.” From this disclosure, one of ordinary skill in the art would understand that any generic computer with a processor and memory could be used to implement the invention. 
The use of a computerized means of taking and outputting images amounts to insignificant extra-solution activity in the form of necessary data gathering, as explained above. Further, transmitting or receiving data (e.g. images) is recognized as a well-understood, routine, and conventional computer activity previously known to the industry, as outlined in MPEP 2106.05(d)(II). Use of computerized elements to take and output images for contamination or other environmental analysis is also well-understood, routine, and conventional, as evidenced by at least abstract & paras. [0031]-[0033] of Bilet et al. (US 20140241571 A1); abstract & Figs. 2-3 of Herger et al. (US 20150287182 A1); paras. [0014]-[0015] of Lynam et al. (US 20100328443 A1); and para. [0117] of Sperry et al. (US 20160306934 A1).  
The combination of additional elements (i.e. non-transitory computer-readable medium storing a program executed by a computer to perform various steps) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity. Additionally, the combination of a computerized imaging means, processing means, and outputting means is well-understood, routine, and conventional for the purposes of environmental risk monitoring, as evidenced by at least abstract & Fig. 1 of Bilet; paras. [0046]-[0047] & [0057] of Herger; Fig. 4 & para. [0044] of Lynam; and Fig. 1A & para. [0117] of Sperry. Accordingly, even when considered in combination, the additional elements of the instant claims do not provide an inventive concept. 
Thus, when considered as a whole and in combination, claims 13-14 are not patent eligible. 
Examiner notes that the eligibility of claim 1 relies on the combination of the camera and distance sensor elements working together to detect contact with the handrail. As noted in the previous Office action, the use of a distance sensor element supplements the camera to determine when a contact has occurred using a specific arrangement of sensor technology to detect contact of a living body with the handrail zone. Use of this sensor arrangement provides integration of the abstract idea into a practical application because utilizing contact sensor technology to verify or supplement contact instances gleaned from a camera is not a certain method of organizing human activity, and provides the improvement of allowing contacts to be detected in areas less likely to be contained in the field of view of the camera or not suitable to imaging (as noted in [0098] of Applicant’s specification) such that more accurate evaluation information is achieved (as noted in [0118]). At present, claims 13 and 14 merely recite the function of detecting contact but do not specify the particular sensor arrangement by which this is achieved, such that the abstract idea is not found to be integrated into a practical application. In future amendments, Examiner recommends incorporating the specific sensor arrangement of a camera and distance sensor (or other physical contact sensor) in combination for use in detecting contact with the handrail zones. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. (US 20140241571 A1) in view of Marsden et al. (US 20130187775 A1) and Donofrio et al. (US 20160171179 A1).
Claim 1
Bilet teaches a risk evaluation system (Bilet abstract, Fig. 1) comprising: 
a camera that takes images at different times of an asset having zones that do not overlap each other, and outputs the images that are taken (Bilet [0031]-[0033], noting three-dimensional tracking system 104 which may include cameras that output image data (including video data, i.e. a sequence of images taken at different times) to activity monitoring component 102; the image data represent an environment with various equipment in different zones, as seen in the example of a kitchen workspace in Fig. 2 and disclosed in paras. [0040] & [0046]); 
a distance sensor that detects contact by the living body with each of the zones of the asset that do not overlap each other (Bilet [0034], [0059], [0067], [0077], noting proximity (i.e. distance) sensors that can be integrated into or mounted on objects or individuals to further determine activities, e.g. contacts between assets as in [0077]); and
a processor (Bilet Fig. 3, [0028], [0043], noting activity monitoring component 102, that may include code executed on a processor) that 
(i) detects when the living body contacts each of the zones in accordance with the images (Bilet [0076], noting activity identification component 304 of activity monitoring component 102 may identify an activity that includes contact between individuals (i.e. living bodies), objects, and/or work area surfaces (i.e. zones) based on the image data), 
(ii) decides evaluation information about a contact infection risk in each of the zones of the asset in accordance with (a) when the living body contacts each of the zones of the asset in accordance with the images and (b) when contact by the living body with each of the zones of the asset is detected by the distance sensor (Bilet [0102]-[0105], [0123]-[0125], [0134], noting each object, individual, and/or work area surface has a status such as safe, unsafe, contaminated, uncontaminated, or unknown (equivalent to evaluation information about a contact infection risk), which is determined and updated based on contacts between tracked entities, e.g. as identified from images as in [0031]-[0033] and proximity detection as in [0077]), and 
(iii) outputs the evaluation information (Bilet [0118], [0127], noting status information is output).  
In summary, Bilet teaches a system that utilizes imaging and proximity technology to track contacts between individuals and other assets in zones so that a contamination or cleanliness status can be maintained for each tracked entity. Though paras. [0102]-[0105], [0123]-[0125], and [0134] disclose maintaining records of contacts between various objects, individuals, and/or work surfaces for the purposes of determining a status, the reference does not appear to keep a numeric or incremented count of the number of times a particular object or work surface is contacted by living bodies. Accordingly, the reference fails to explicitly disclose detecting a contact count of a number of times a living body contacts each of the zones, nor basing evaluation information about a contact infection risk in each of the zones on the contact count. 
However, Marsden teaches determination of contamination risk evaluation information based on a detected number of touches to an asset (Marsden Fig. 4B, [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact tracking and status maintenance functions of Bilet to include maintaining a count of the number of times a living body has contacted an asset and utilizing this count as part of a contamination evaluation as in Marsden because more commonly touched surfaces are typically the most contaminated (as suggested by Marsden [0053]), and utilizing this measure in a contamination evaluation would provide a better idea of how unclean or contaminated the surface or object is (as suggested by Marsden [0059]). 
Thus, Bilet in view of Marsden teaches a system that utilizes imaging and proximity technology to track contacts between individuals and other assets in zones so that a contamination or cleanliness status can be maintained for each tracked entity based on a count of contacts detected. Bilet primarily discloses monitoring an exemplary kitchen work environment, though it contemplates implementation in a variety of environments as noted in [0048] where tracked assets include laboratory equipment, laboratory samples, medical devices, etc. that would not be found in a kitchen work area. Marsden discloses tracking contamination of surfaces, devices, and tools within a healthcare facility. Thus, although the combination contemplates the monitoring of often-touched surfaces or devices in a medical context, it fails to explicitly disclose a tracked asset being a continuous handrail as required by the instant claim. 
However, Donofrio teaches that certain high touch surfaces within a medical environment should be monitored for contamination and cleaning, including hand holds and handrails (Donofrio [0062], noting the entire surface of bathroom handrails should be evaluated for contamination in accordance with CDC recommendations). Donofrio further contemplates that such surfaces and objects “may be evaluated using any suitable technological measures” that are different than those described by Donofrio itself (see [0062]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible contamination tracking system of the combination to specifically monitor a continuous handrail as in Donofrio because handrails in a medical setting are known high-touch surfaces that should be monitored for contamination and cleaning purposes via any suitable technological measure (as suggested by Donofrio [0062]) and it would thus be beneficial to monitor them with the system of the combination in order to track contamination and cleaning of that particular type of high-touch asset. 
Claims 13 and 14
Bilet teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute a risk evaluation method (Bilet [0043], [0170]), the risk evaluation method comprising: 
taking images at different times of an asset having zones that do not overlap each other, and outputting the images that are taken (Bilet [0031]-[0033], noting three-dimensional tracking system 104 (i.e. imager) which may include cameras that output image data (including video data, i.e. a sequence of images taken at different times) to activity monitoring component 102; the image data represent an environment with various equipment in different zones, as seen in the example of a kitchen workspace in Fig. 2 and disclosed in paras. [0040] & [0046]); 
detecting contact by the living body with each of the zones of the asset that do not overlap each other (Bilet [0076]-[0077], noting activity identification component 304 of activity monitoring component 102 may identify an activity that includes contact between individuals (i.e. living bodies), objects, and/or work area surfaces (i.e. zones) based on the image data and/or other sensed data like proximity information);
detecting when the living body contacts each of the zones of the asset in accordance with the images (Bilet [0076], noting activity identification component 304 of activity monitoring component 102 may identify an activity that includes contact between individuals (i.e. living bodies), objects, and/or work area surfaces (i.e. zones) based on the image data); 
deciding evaluation information about a contact infection risk in each of the zones in accordance with (a) the contact asset in accordance with the images and (b) when contact by the living body with each of the zones of the continuous handrail is detected (Bilet [0102]-[0105], [0123]-[0125], [0134], noting each object, individual, and/or work area surface has a status such as safe, unsafe, contaminated, uncontaminated, or unknown (equivalent to evaluation information about a contact infection risk), which is determined and updated based on contacts between tracked entities, e.g. as identified from images as in [0031]-[0033] and proximity detection as in [0077]); and 
outputting the evaluation information (Bilet [0118], [0127], noting status information is output).  
In summary, Bilet teaches a method that utilizes imaging and other sensor technology to track contacts between individuals and other assets in zones so that a contamination or cleanliness status can be maintained for each tracked entity. Though paras. [0102]-[0105], [0123]-[0125], and [0134] disclose maintaining records of contacts between various objects, individuals, and/or work surfaces for the purposes of determining a status, the reference does not appear to keep a numeric or incremented count of the number of times a particular object or work surface is contacted by living bodies. Accordingly, the reference fails to explicitly disclose detecting a contact count of a number of times a living body contacts each of the zones, nor basing evaluation information about a contact infection risk in each of the zones on the contact count. 
However, Marsden teaches determination of contamination risk evaluation information based on a detected number of touches to an asset (Marsden Fig. 4B, [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact tracking and status maintenance functions of Bilet to include maintaining a count of the number of times a living body has contacted an asset and utilizing this count as part of a contamination evaluation as in Marsden because more commonly touched surfaces are typically the most contaminated (as suggested by Marsden [0053]), and utilizing this measure in a contamination evaluation would provide a better idea of how unclean or contaminated the surface or object is (as suggested by Marsden [0059]). 
Thus, Bilet in view of Marsden teaches a method that utilizes imaging and other sensor technology to track contacts between individuals and other assets in zones so that a contamination or cleanliness status can be maintained for each tracked entity based on a count of contacts detected. Bilet primarily discloses monitoring an exemplary kitchen work environment, though it contemplates implementation in a variety of environments as noted in [0048] where tracked assets include laboratory equipment, laboratory samples, medical devices, etc. that would not be found in a kitchen work area. Marsden discloses tracking contamination of surfaces, devices, and tools within a healthcare facility. Thus, although the combination contemplates the monitoring of often-touched surfaces or devices in a medical context, it fails to explicitly disclose a tracked asset being a continuous handrail as required by the instant claim. 
However, Donofrio teaches that certain high touch surfaces within a medical environment should be monitored for contamination and cleaning, including hand holds and handrails (Donofrio [0062], noting the entire surface of bathroom handrails should be evaluated for contamination in accordance with CDC recommendations). Donofrio further contemplates that such surfaces and objects “may be evaluated using any suitable technological measures” that are different than those described by Donofrio itself (see [0062]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flexible contamination tracking system of the combination to specifically monitor a continuous handrail as in Donofrio because handrails in a medical setting are known high-touch surfaces that should be monitored for contamination and cleaning purposes via any suitable technological measure (as suggested by Donofrio [0062]) and it would thus be beneficial to monitor them with the system of the combination in order to track contamination and cleaning of that particular type of high-touch asset. 
Claim 13 recites substantially similar limitations as claim 14, and is also rejected as above.
Claim 2
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 1, and the combination further teaches wherein the processor additionally computes, for each zone, a risk value indicating how high the contact infection risk is in accordance with a number of times contact occurs, and the evaluation information includes the risk value that is computed (Marsden Fig. 4B, [0059], noting a contamination score (equivalent to the status maintained for each asset in Bilet) is calculated to indicate how high the risk level of infection or contamination is in accordance with a number of times contact occurs).  
Claim 3
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 2, and the combination further teaches wherein for each zone, the processor additionally (i) determines whether or not the risk value that is computed is greater than a predetermined threshold value, and (ii) issues a cleaning instruction to clean the zone in a case where the risk value that is computed is greater than the predetermined threshold value (Marsden Fig. 4A, [0056]-[0057], noting that the contamination score (equivalent to the status maintained for each asset in Bilet) is compared to a threshold and if the threshold is exceeded, an alert or other indicator (considered equivalent to a cleaning instruction because it serves as an indication that the area is contaminated and in need of cleaning as in [0058]) is output).  
Claim 5
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 1, and the combination further teaches wherein27 P1012381in a case that the detected contact with one of the zones by the living body is the contact associated with cleaning work, the processor resets the contact count of the zone to 0 (Bilet [0126], noting an asset’s status (e.g. contaminated, sterile, etc.) is updated in response to detection of a cleaning activity associated with the asset; see also Marsden Fig. 4A, [0058], noting that if sufficient cleaning is detected, a contamination alert is cleared and the contamination monitoring process begins again, indicating that a contact count would be reset to zero). 
Claim 7
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 1, and the combination further teaches a terminal device, wherein the processor outputs the evaluation information to the terminal device (Bilet [0114], [0118], [0127], noting the status information is output to a remote device and/or a local terminal device such as display 228 in Fig. 2).  
Claim 8
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 7, and the combination further teaches wherein the terminal device displays the evaluation information overlaid onto an image of the continuous handrail (Bilet [0118], [0127], noting the display provides the status information overlaid on a diagram of the work area to indicate the status of each tracked object, zone, and/or individual; in the context of the combination where a handrail asset is being tracked, this function could include overlaying information specifically onto a diagram of the handrail).  
Claim 10
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 1, and the combination further teaches wherein 28P1012381the processor specifies the contact by the living body and one of the zones that the living body is contacting in accordance with the distance that is detected (Bilet [0034], [0077], noting a proximity sensor (i.e. a distance sensor) can be used to detect contacts between assets based on their relative proximity to one another, i.e. based on a distance that is detected).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden and Donofrio as applied to claims 1-3 above, and further in view of Li et al. (US 20110316695 A1).
Claim 4 
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 3, showing a system that provides output indicating the contamination status of various assets of an area (e.g. handrails) based on many factors including a contact count of living bodies with the asset. Such an indication serves as a cleaning instruction as noted in Bilet [0117] where colors or other status indicators are “used to indicate whether the object needs to be cleaned, discarded, or the like” as well as in Marsden [0057]-[0058] where a contamination alert is provided and the system then waits for a cleaning action to be taken so that the alert may be cleared. However, the present combination does not appear to provide cleaning instructions to a particular mobile terminal device selected based on its position, and thus fails to explicitly disclose wherein the processor acquires position information about terminal devices, selects at least one terminal device among the terminal devices in accordance with the position information about the terminal devices that is acquired, and issues the cleaning instruction to the at least one terminal device that is selected.  
However, Li teaches a system that determines that an area needs to be cleaned (Li Fig. 6, [0041]), and subsequently acquires position information about terminal devices (Li Fig. 6, [0032], [0038], [0041]), selects at least one terminal device among the terminal devices in accordance with the position information about the terminal devices that is acquired (Li Fig. 6, [0041], noting a best-suited mobile cleaning station is selected based on factors including proximity to the area to be cleaned), and issues a cleaning instruction to the at least one terminal device that is selected (Li Fig. 6, [0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contamination status alerting/outputting functions of the combination to include outputting the cleaning alert to a mobile device selected based on its proximity to the area to be cleaned as in Li in order to more efficiently prioritize the cleaning of contaminated or high-risk areas by issuing the alert to a particular best-suited cleaner closest to the area to ensure the cleaning is quickly performed (as suggested by Li abstract & [0041]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden and Donofrio as applied to claims 1 and 5 above, and further in view of Plost et al. (US 20100164728 A1).
Claim 6 
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 5, showing a system that can detect a cleaning activity being applied to an object or area (e.g. by detecting a rubbing motion as in Bilet [0073]) and update the contamination status of the asset accordingly (as in Bilet [0126]). Marsden further notes that an object’s contamination status can be updated only when sufficient cleaning conditions (e.g. adequate wiping of an equipment surface) have occurred and a cleaning score exceeds a threshold (Marsden Fig. 4C, [0058], [0060]-[0066], [0073]). Accordingly, the present combination teaches wherein in a case that the detected contact with one of the zones by the living body is the contact associated with the cleaning work, the processor additionally (i) derives an adequacy associated with the cleaning work, and (ii) resets the contact count of the one of the zones to 0 in a case where the adequacy that is derived is greater than a threshold adequacy. 
However, the present combination fails to explicitly disclose the cleaning adequacy that causes the updating or resetting of a contamination status specifically being measured via a repeat count of motions compared to a threshold count. However, Plost teaches a system and method by which cleaning adequacy (e.g. of a person’s hands) can be measured via the magnitude, duration, and number of cleaning motions contributing to a composite cleaning quality indicator which is compared to a threshold to provide a pass/fail result of the attempted cleaning operation (Plost abstract, [0060], [0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contamination status updating functions of the combination such that an asset is considered to be adequately cleaned as measured by at least the number of cleaning motions surpassing a threshold amount as in Plost in order to provide a simple measure of sanitary compliance with a cleansing protocol, as suggested by Plost abstract. Because the system of Bilet already contemplates an activity monitoring system (e.g. to monitor cleaning motions as in [0073]), the effect of such a combination would allow the system of Bilet to keep a count of repetitive scrubbing or cleaning motions applied to a ‘contaminated’ or ‘unclean’ status asset for comparison to a threshold sanitation protocol to ensure that assets are adequately cleaned prior to updating their status to ‘sanitized,’ ‘clean,’ or the like (as in Bilet [0126]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden and Donofrio as applied to claims 1 and 10 above, and further in view of Rosenberg et al. (US 20170336891 A1).
Claim 11
Bilet in view of Marsden and Donofrio teaches the risk evaluation system according to Claim 10, showing a system wherein contact between tracked assets (e.g. a handrail) can be determined via an imaging system and/or additional means like proximity sensors mounted on various objects or surfaces (as in Bilet [0034] & [0077]). The combination further contemplates the system utilizing light beam-based distance detection (as in Bilet [0030], noting a laser range finder for determining distances to objects or individuals in the work area). However, the combination does not appear to explicitly disclose use of an optical distance sensor that emits a light beam along the surface of the continuous handrail, and detects the distance to the living body contacting the surface according to the light beam.  
However, Rosenberg teaches the use of optical touch sensors emitting light beams along the surface of an object to detect a distance of a living body contacting the surface (Rosenberg [0034]-[0035]). The use of optical sensors in Rosenberg is specifically contemplated as a supplement to other means of contact and/or distance detection. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounted proximity or other supplemental sensors of the combination to include use of optical touch sensors emitting light beams along the surface of an object in question for contact and distance detection as in Rosenberg in order to more accurately detect presence and location of a contact or touch on a handrail as well as to implement redundancy checks to confirm contacts detected by other system sensors (as suggested by Rosenberg [0034]-[0035]). 
Claim 12
Bilet in view of Marsden, Donofrio, and Rosenberg teaches the risk evaluation system according to Claim 11, and the combination further teaches the optical distance sensor includes two optical distance sensors, installed on each end in a longitudinal direction of the continuous handrail, that emit light beams in opposite directions in the longitudinal direction (Rosenberg [0034]-[0035], noting optical sensors are stationed around the perimeter of a monitored surface and project light beams across the surface according to their position. When considered in combination with the object-mounted proximity sensors of Bilet and monitoring of a handrail as in Donofrio, the disclosures together suggest that in the combination described above for claim 11, the optical sensors could be stationed at the ends of a handrail object to detect contact along the entire surface, such that two optical distance sensors could be installed at each end in a longitudinal direction and emit light beams in opposite directions in the longitudinal direction). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626